                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


GARY LEE SMITH,
      Petitioner,

v.                                                 CASE NO. 5:18cv40-MCR-HTC

B A BLACKMON WARDEN
FCI MARIANNA,
      Respondent.
                                            /

                                      ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated May 21, 2019. ECF No. 20. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      (1)      The magistrate judge’s Report and Recommendation, ECF No. 20, is

            adopted and incorporated by reference in this Order.

      (2)      The petition under 28 U.S.C. § 2241 is DENIED.
                                                                    Page 2 of 2

     (3)   A certificate of appealability is DENIED.

     (4)   The Clerk is directed to close the file for this case.

     DONE AND ORDERED this11th day of July 2019.




                              M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE




Case No. 5:18cv40-MCR-HTC
